Citation Nr: 0815804	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-12 472 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to December 
1969.  The appellant is the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of entitlement to service connection for the 
veteran's cause of death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  By an unappealed July 2000 rating decision, the RO 
determined that new and material evidence sufficient to 
reopen the appellant's claim for cause of death had not been 
submitted.  The RO explained that the required service in 
Vietnam was not shown and there was not evidence of exposure 
to herbicides in any other period of service.  The RO also 
noted that the appellant had not submitted medical evidence 
in support of her contention and the appellant had not 
replied to a June 2000 letter that requested medical evidence 
linking the veteran's death to service.  The RO further 
commented that there was no basis in the available evidence 
of record to establish service connection for the cause of 
death from primary brain tumor, neuroaxis metastatic deposits 
of tumor and brain stem compression.

3.  Evidence received subsequent to July 2000 rating decision 
is evidence not previously submitted that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for cause of death 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The Board notes that the appellant was sent VCAA notice 
letters in September 2004 and December 2005; however, neither 
letter addressed the reasons for the prior denial of the 
appellant's claim or advised her of the need to submit new 
and material evidence to reopen her claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Nevertheless, as the appellant's claim is found to be 
reopened by way of the submission of new and material 
evidence for reasons explained in greater detail below, the 
lack of proper notice is harmless error and the Board will 
proceed with appellate review.

New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the appellant's application to reopen her claim for 
entitlement to service connection for cause of death was 
initiated in July 2004, the revised definition of "new and 
material evidence" is applicable to her claim.

The appellant originally filed a claim of entitlement to 
service connection of cause of death in December 1991.  In a 
May 1992 rating decision, the RO denied service connection 
for the veteran's cause of death because the service medical 
records were absent of evidence referable to the veteran's 
cause of death and there was no evidence within the 
applicable presumptive periods that could be associated with 
the veteran's cause of death.  The RO also noted that the 
veteran did not establish service connection for any 
disabilities during his lifetime.  The RO additionally 
commented that the appellant did not reply to the letter 
requesting additional medical treatment records in support of 
the claim.  The appellant was notified of the decision as 
well as her appellate rights in May 1992.  The appellant did 
not appeal the decision and it became final. 

In May 2000, the appellant requested to reopen her claim of 
entitlement to service connection for the veteran's cause of 
death and asserted that the cause of the veteran's death was 
related to herbicide exposure in Vietnam.  In a July 2000 
rating decision, the RO determined that new and material 
evidence adequate to reopen the claim had not been submitted.  
The RO explained that the required service in Vietnam was not 
shown and there was not evidence of exposure to herbicides in 
any other period of service.  The RO also noted that the 
appellant had not submitted medical evidence in support of 
her contention and the appellant had not replied to a June 
2000 letter that requested medical evidence linking the 
veteran's death to service.  The RO further commented that 
there was no basis in the available evidence of record to 
establish service connection for the cause of death from 
primary brain tumor, neuroaxis metastatic deposits of tumor 
and brain stem compression.  The appellant was notified of 
the decision as well as her appellate rights in July 2000.  
The appellant did not appeal the decision and it became 
final.  The evidence considered by the RO prior to rendering 
its July 2000 rating decision included the appellant's 
written statements, the veteran's death certificate, the DD 
Form 214, the marriage certificate for the veteran and the 
appellant, and the veteran's service medical records.   

After careful review of the record, the Board finds that new 
and material evidence sufficient to reopen the claim has been 
associated with the claims folder since the July 2000 rating 
decision.  Specifically, the veteran's service in the 
Republic of Vietnam has been confirmed by the record and, 
consequently, his exposure to herbicide agents in service is 
now presumed, as will be explained in greater detail below.  
In addition, the appellant has submitted correspondence from 
a private physician dated in October 2005 that includes an 
opinion linking the veteran's cause of death to Agent Orange 
exposure.  Thus, the evidence received subsequent to the July 
2000 rating decision was not previously considered by VA, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim as it shows that the veteran's 
exposure to herbicide agents is presumed and contains 
correspondence that includes a medical opinion linking the 
cause of the veteran's death to Agent Orange exposure.  

Accordingly, having determined that new and material evidence 
has been submitted, the appellant's claim of entitlement for 
service connection of cause of death is reopened.


ORDER

Having submitted new and material evidence, the appellant's 
claim of entitlement to service connection for cause of death 
is reopened.




REMAND

A review of the record reveals that this case must be 
remanded for further development before the Board may proceed 
to evaluate the appellant's claim on the merits.  

The appellant contends that the cause of the veteran's death, 
a brain tumor, was a lymphoma caused by exposure to herbicide 
agents during his service in the Republic of Vietnam.  The 
Board notes that Hodgkin's disease, chronic lymphocytic 
leukemia, and Non-Hodgkin's lymphoma are enumerated under 
38 C.F.R. § 3.309(e) as diseases associated with herbicide 
exposure.  The Board particularly notes that Hodgkin's 
disease is a form of malignant lymphoma characterized by 
painless, progressive enlargement of the lymph nodes, spleen, 
and general lymphoid tissue with symptoms that may include 
anorexia, lassitude, weight loss, fever, pruritis, night 
sweats, and anemia.  Dorland Illustrated Medical History, 
30th Edition.  Thus, if the veteran's brain tumor is shown to 
be a lymphoma, service connection may be established as 
related to in-service Agent Orange exposure on a presumptive 
basis.          

The appellant has submitted a private pathology consultation 
report dated in May 1991, which notes that the veteran's left 
frontal lobe tumor was a "probable high grade glioma - 
possible lymphoma" in support of her contention that the 
veteran's brain tumor was a lymphoma.  The appellant has also 
submitted correspondence written by a private physician 
specializing in family medicine dated in October 2005 wherein 
the physician notes that the veteran's brain tumor was "most 
likely" a lymphoma.  However, the private physician's 
October 2005 letter also contained statements that were 
contradictory to her conclusion that the veteran's brain 
tumor was "most likely" a lymphoma.  Consequently, her 
statement is too speculative to establish the necessary nexus 
relationship between the veteran's cause of death and his 
presumed in-service Agent Orange exposure.  Furthermore, a 
specific type of lymphoma has not been identified in any of 
the submitted medical evidence.  The Court has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the 
evidence submitted by the appellant, the Board finds that a 
medical opinion from an appropriate physician specialist 
should be obtained with respect to the issue on appeal.   

The Board also notes that the RO has requested that the 
appellant provide additional information and evidence in 
support of her appeal.  In particular, the appellant was 
asked in December 2005 correspondence to submit a completed 
and signed release form so that the RO may obtain the full 
pathology report dated in May 1991 from the private 
laboratory facility.  She was also asked to provide, among 
other evidence, private medical evidence showing a reasonable 
possibility that the condition that contributed to the 
veteran's death was caused by an injury or disease that began 
in service and records from any private physicians or 
facilities that treated the veteran.  The appellant has not 
responded to the most recent correspondence.  Thus, the Board 
also finds that the RO should again send correspondence to 
the appellant requesting the information and evidence needed 
in support of her claim in order to afford every 
consideration to the appellant with respect to her case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send correspondence to 
the appellant requesting that she provide 
the necessary release forms in order that 
the RO may obtain the evidence needed in 
support of her claim to include the May 
1991 pathology report from the private 
laboratory facility.  The notice should 
include examples of the types of evidence 
that the appellant should submit in 
support of her claim.    

2.  After the requested information and 
evidence is obtained, to the extent 
possible, the RO should obtain a medical 
opinion from an appropriate physician 
specialist that includes review of all 
pertinent records associated with the 
claims file.  In the opinion, the 
specialist should address whether or not 
it is at least as likely as not (i.e., 
probability of 50 percent) that the 
veteran's brain tumor was a lymphoma, as 
contended by the appellant.  If the 
specialist finds that the veteran's brain 
tumor was a lymphoma, the specialist 
should identify the type of lymphoma from 
which the veteran suffered.  The 
specialist should also specifically 
comment on whether or not it is at least 
as likely as not that the cause of the 
veteran's death was related to active 
military service to include presumed in-
service herbicide exposure.    

3.  After any additional notification and 
development that the RO deems necessary is 
undertaken, the appellant's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


